11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT

Dywayne Ralston,                             * From the 104th District Court
                                               of Taylor County,
                                               Trial Court No. 21664B.

Vs. No. 11-19-00327-CR                       * September 25, 2020

The State of Texas,                          * Per Curiam Memorandum Opinion
                                               (Panel consists of: Bailey, C.J.,
                                               Stretcher, J., and Wright, S.C.J.,
                                               sitting by assignment)
                                               (Willson, J., not participating)

     This court has inspected the record in this cause and concludes that there is
error in the judgment below. Therefore, in accordance with this court’s opinion,
we modify the judgment of the trial court to reflect that Appellant pleaded NOT
TRUE and that Appellant violated the following conditions of community
supervision: CONDITIONS A, B, AND I AS REFLECTED IN ALLEGATIONS
1, 2, 4, 5, 6, 7, AND 9 OF THE STATE’S MOTION TO REVOKE. As modified,
we affirm the judgment of the trial court.